DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed March 27th, 2022 have been entered. Claims 1, 5, 7-10, 24, and 36 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(a) Rejection previously set forth in the Non-Final Office Action mailed January 4th, 2022 and are hereby withdrawn in light of their correction. The claims are in condition for allowance.
Response to Arguments
Applicant’s arguments, see Remarks (page 8), filed March 27th, 2022, with respect to 112(a) Rejections of claims 34 and 35 have been fully considered and are persuasive. The 112(a) Rejections of March 27th, 2022 has been withdrawn. 
Applicant’s arguments, see Remarks (pages 10-12), filed March 27th, 2022, with respect to 103 Rejections of claims 1, and 24 under Mills in view of Long (and others) have been fully considered and are persuasive. The 103 Rejections of March 27th, 2022 has been withdrawn.
Applicant's arguments with regards to finality, filed March 27th, 2022 have been fully considered but they are not persuasive.
Notably, applicant argues (see Remarks: pages 6-7) that Examiner “did not assert that the references inherently taught the feature of…”. However, Examiner will point out that the rejection of claim 1 clearly indicates a matter of inherent functionality on page 12 (beginning at the bolded portion in the original Office Action mailed June 4th, 2021). And such inherency is further asserted and explained on page 13 (final paragraph), and page 14, where a further expounded operation of the modification/substitution with Long into Mills with understandings from Chang with similar open geometry would facilitate applicant’s claimed feature and therefore availing a thoroughly articulated explanation of Examiner’s position in the June 4th, 2021 Office Action. The Examiner is not persuaded that the finality of the Office Action mailed January 4th, 2022 was improper due to the articulated rationale offered for claims 1 and 24, the bolding portions to draw applicant’s eye, and the further articulation of the feature through understandings demonstrated in Chang that would avail similar angles, geometry, and functionality as those posed by Mills in view of Long with the open C-shaped bracket that can snap on, and snap off.
However, because applicant has amended, Mills in view of Long can not avail the limitations of a U-shaped slot with parallel sides and a transverse pin. Where such subject matter after search and examination has been found to be allowable, with explanation hereafter.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1, 5, 7-10, 24, and 36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 24, and 36, the limitations “an articulated lifting arm releasably mounted to a base structure” “the lifting arm is operable between a lowered position and a raised position by a linear actuator” “a second end of the linear actuator is provided with a mounting boss” “the mounting boss is provided with a first connecting element for releasable connection to a complementary second connecting element provided on a second, fixed upright portion of the lifting arm, the first connecting element comprises a transverse U-shaped slot having parallel sides and the complementary second connecting element comprises a transverse pin” “second end of the linear actuator is positioned to slidingly engage the transverse U-shaped slot with the transverse pin” are recited. Where particularly, the combination of both a U-shaped slot, such slot connected terminally at the end of an actuator, wherein the U-shaped slot interfaces with a pin, and such slot, pin, and actuator are used for a lifting arm present an allowable feature.
Notably, the strongest art of record (Mills in view of Long with Chang as an exemplary reference) would avail the lifting arm, initial connections, and a vertically oriented actuator oriented analogous to applicant’s invention (through Mills), while Long avails a connector for an actuator that is capable of rapid coupling and decoupling on an arbitrary but nominal amount of force (as a snap fit is known to avail), where Chang availed understanding that such open geometry as that provided by Long in a vertical capacity in the combination of Mills in view of Long would avail crush prevention of an arbitrary extent. However, with the limitation of the slot being explicitly U-shaped in applicant’s invention, Examiner agrees with applicant that further modification of the C-shaped clamp of Long (in Mills in view of Long) would render the functionality of Long unsatisfactory for it’s original purposes; while the modification of a shape change would be to the combination, it is considered that it would be impermissible hindsight bias to modify in Long to expressly introduce the coupling mechanism, and then further modify such coupling mechanism to obviate applicant’s invention. Furthermore, a mere change of shape would not be proper as applicant expresses an important rationale for such a shape (being able to slidably engage and disengage the U-shaped slot).
It was also contemplated starting with other primary references (Long, Change, and Moser), however, such references distinctly lack a lifting arm with a fixed upright portion. Attempting to avail such a feature to the aforementioned other prior art would be convoluted and would very likely render the references (as primary references) unfit for their intended purposes and scope.
It was additionally considered contemplating Moser once more as an actuator for the body, however, due to the carefully claimed arrangement of: the first and second connecting elements, the U-shaped slot, the pin, and the connections between the actuator and the lifting arm/upright fixed portion; the combination of Mills in view of Moser would again necessitate modification of a modifying reference (Moser), as Moser’s arrangement is not arranged in the same order of features as applicant has claimed (instead noting a U-shaped slot either between the pin and the actuator, or the U-shaped slot on the fixed portion of Moser and the pin on the actuator). And while Long does present a demonstrated instance of an actuator connected to a coupling bracket that is thereafter connected to a pin, it is considered it would be impermissible hindsight bias to further alter the modifying reference by rearranging the parts just to obviate applicant’s invention.
After search consultation with Primary Examiner: David Hare, and further search and examination of the claimed subject matter to exhaust the art; Examiner could not locate any art stronger than Mills in view of Long, Chang, Moser, etc without necessitating some degree of impermissible hindsight bias greater than or equal to that necessitated by Mills in view of Long or others. Therefore, claims 1, 24, and 36 are found to be allowable and the dependent claims 5, and 7-10 are likewise found to be allowable on the basis of being dependent on an allowable claim and presenting no formality or matters of rejection within them.
The locking mechanism of claim 8 is further formally noted to hold to matters of 112(f) indicated in the Final Office Action mailed January 4th, 2022, and a “locking mechanism” is hereafter interpreted to read as “a knob, lever, or other equivalent simple or simple mechanical means of locking the device”. Where such 112(f) understandings are indicated as acknowledged by applicant in the response received March 27th, 2022 (See Remarks: page 7, final paragraph).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/11/2022